Citation Nr: 9900445	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  97-20 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether the veteran has basic eligibility for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code.


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veterans active duty periods need clarification.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 notification of a 
November 1996 decision of a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The notice of 
disagreement was received in January 1997.  The statement of 
the case was sent to the veteran in May 1997.  The 
substantive appeal was received in December June 1997.  In 
October 1998, the Board remanded this case to the RO for 
further development.  

The Board notes that the veteran has raised the issue of 
entitlement to an increased rating for service-connected left 
knee disability.  The Board refers this issue to the RO for 
appropriate action.



REMAND

As noted, in October 1998, the Board remanded this case to 
the RO for further development.  No development was 
undertaken whatsoever.  In Stegall v. West, 11 Vet. App. 268 
(1998), the United States Court of Veterans Appeals (Court) 
held that a remand by the Board imposes upon the Secretary of 
the VA a concomitant duty to ensure compliance with the terms 
of the remand.  It was further held that where the remand 
orders of the Board are not complied with, the Board errs in 
failing to insure compliance.  The Court also noted that its 
holdings in that case are precedent to be followed in all 
cases presently in remand status.  Id. 

In addition the Board notes that its VA Form 4030 (Briefface) 
at the time of the October 1998 remand showed that the Board 
had a claims folder and a Chapter 30 folder before it.  Now 
the only claims folder submitted by the RO is a DUMMY FOLDER 
(red).  The RO should also obtain the veterans claims folder 
and the Chapter 30 folder and if such folders are not 
available the RO should explain the reason why they are not 
available.

In light of the foregoing, this case must be remanded again 
for the action as outlined below:

1.  The RO must accomplish everything set 
forth in the Boards prior remand of 
October 5, 1998. 

2.  The RO should obtain the veterans 
claims folder and original Chapter 30 
folder and if they are unavailable the RO 
should explain why they are not 
available.

3.  The RO should readjudicate whether 
the veteran has basic eligibility for 
educational assistance benefits under 
Chapter 30, Title 38, United States Code.  
If the action taken is adverse to the 
veteran, she should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  She 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board.

The purpose of this REMAND is to have the directives of the 
October 1998 remand accomplished.  No action is required of 
the veteran unless she receives further notice.  The Board 
expresses no opinion, either factual or legal, as to the 
ultimate determination warranted in this case pending 
completion of the requested action.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
